JOHN C. ZINOS, Commissioner Department of Industry, Labor andHuman Relations
You have asked me whether it is feasible to purchase Federal Standards contained in the Federal Register from the U.S. Government Printing Office and attach state printed covers thereto in lieu of reprinting them in the standard format of the Wisconsin Administrative Code. It is your position that this method would be more efficient, produce less bulk, create less confusion, consume less time, provide uniform standards between states and save the taxpayer's money.
The Wisconsin Administrative Code is a loose-leaf, six by nine (6" x 9") inch binder form book while the Federal Register is eight and one-half by eleven (8 1/2" x 11") inch soft-cover bulletin form publication.
Section 227.024, Stats., provides for the preparation of rules for filing by your agency with the Revisor of Statutes. Subsection (3) provides:
      "(3) Certified copies of rules filed shall be typed or duplicated on 8 1/2 by 11 inch paper . . . . Forms which are filed need not comply with the specifications of this subsection."
Your agency will have met the statutory requirement for filing of rules with the Revisor of Statutes by filing a certified copy of its adopted rules with the Secretary of State and Revisor of Statutes. (Sec. 227.023, Stats.) *Page 79 
Whether a particular method of printing, binding or distribution of these rules is feasible is within the discretionary powers of the Revisor of Statutes.
Section 227.024 (7), Stats., provides:
      "(7) The revisor of statutes may, in order to preserve uniformity in the administrative code, change the title or numbering of any rules. If an agency desires to secure an advance commitment as to the title or numbering of proposed rules, it shall, for that purpose, submit a copy of such rules to the revisor of statutes prior to filing. Such copy shall indicate the titles and numbering desired by the agency. As soon as possible, thereafter, the revisor of statutes shall either approve the titles and numbering suggested by the agency or indicate the changes which he considers necessary in order to preserve uniformity in the code. If the title or numbering of a rule is so revised, the revisor of statutes shall make certain that the revised version is filed with the secretary of state.
      "(8) The revisor of statutes shall furnish advice and assistance with respect to the form and mechanics of rule drafting whenever requested to do so by an agency."
Section 227.025, Stats., provides:
      "All rules and other materials which agencies are directed or authorized by this chapter to file with the revisor of statutes shall be published in the Wisconsin administrative code or register in the manner prescribed by s. 35.93."
Section 35.93 (1), Stats., provides:
      "35.93 Wisconsin administrative code and register. (1) The Wisconsin administrative code and register shall be printed in loose-leaf form and shall be hole-punched. The notice section of the register and new rules filed by an agency whose rules have not been compiled and printed pursuant to this section may be duplicated in some other form than printing if the department and revisor determine that it is administratively feasible to do so. The printing or other duplicating shall be handled by the department. It shall also determine the style of the hole-punching *Page 80 
and may purchase and sell at cost suitable binders for the code or parts thereof. The revisor shall supervise the arrangement of materials in the Wisconsin administrative code and register, including the numbering of pages and sections. No part of the Wisconsin administrative code or register may be printed until the revisor has approved the arrangement of materials and numbering of sections therein."
The supreme court has held that the practical construction of a law by those charged with the task of applying it is of great weight and often decisive. See State v. Johnson (1925), 186 Wis. 59,202 N.W. 319; Trczyiewski v. Milwaukee (1961), 15 Wis. 2d 236,240, 112 N.W.2d 725; Transport Oil Co. v. Cummings (1972),54 Wis. 2d 256, 267, 195 N.W.2d 649.
The determination of whether it is feasible to purchase and utilize the inexpensive Federal Standards found in the Federal Register for the purpose of publication in lieu of complete reprinting or duplication in the uniform format of the Wisconsin Administrative Code is within the discretion to be exercised by the Revisor of Statutes.
RWW:RGM